          Case 1:20-cr-00528-AJN Document 25 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                          2/11/21
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                 20-cr-528 (AJN)
  Phillip Santiago.
                                                                                     ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       The Court will hold oral argument on Defendant’s Motion to Dismiss the Indictment. The

Court anticipates that the oral argument will be conducted by telephone and will occur the week

of February 22, 2021. Although the Defendant’s presence is not required under Rule 43, defense

counsel shall indicate to the Court if the Defendant wishes to attend by telephone. So that the

Court can make the arrangements, Defense counsel shall file a letter by February 19, 2020,

indicating whether the Defendant wishes to attend by telephone.

       In a subsequent order, the Court will inform the parties of the exact date and time of the

conference and provide the parties with information for how to access the conference.



       SO ORDERED.

 Dated: February 11, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
